In the
                          Court of Appeals
                  Second Appellate District of Texas
                           at Fort Worth
                                No. 02-19-00040-CR

OSCAR TINAJERO, Appellant                  §   On Appeal from the 355th District Court

                                           §   of Hood County (CR13900)

V.                                         §   October 24, 2019

                                           §   Opinion by Justice Womack

THE STATE OF TEXAS                         §   (nfp)

                                   JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s count two judgment for possessing a controlled

substance. That judgment is affirmed.

      This court holds that there was error in the trial court’s count one judgment for

fraudulent use or possession of fifty or more items of identifying information and

incorporated order to withdraw funds. The fraudulent-use-or-possession judgment

and incorporated order to withdraw funds are modified to delete the $25 time
payment fee and $145 of the capias warrant fee. The bill of cost is modified in the

same manner so that it assesses only $409 in total court costs. It is ordered that the

fraudulent-use-or-possession judgment is affirmed as modified.

                                      SECOND DISTRICT COURT OF APPEALS



                                      By /s/ Dana Womack
                                         Justice Dana Womack